
	
		I
		112th CONGRESS
		2d Session
		H. R. 6159
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2012
			Mr. Thompson of
			 Mississippi (for himself, Ms. Jackson
			 Lee of Texas, Mr. Davis of
			 Illinois, and Mr.
			 Richmond) introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend title 49, United States Code, to require that
		  individuals seeking training in the operation of certain aircraft be checked
		  against the terrorist watchlist to ensure that such individuals are non-threats
		  to aviation.
	
	
		1.Short titleThis Act may be cited as the
			 Flight School Security Act of 2012.
		2.Requirement that
			 individuals seeking flight training are checked against the terrorist
			 watchlist
			(a)In
			 generalSubsection (a) of section 44939 of title 49, United
			 States Code, is amended—
				(1)by redesignating
			 subparagraphs (A) through (F) of paragraph (1) as clauses (i) through (vi),
			 respectively;
				(2)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
				(3)by striking
			 12,500 pounds and inserting 12,500
			 pounds—;
				(4)by inserting
			 before subparagraph (A), as redesignated by paragraph (2) of this subsection, a
			 new paragraph (2);
				(5)by moving the text
			 beginning with to an and all that follows through only
			 if— to such paragraph (2);
				(6)by inserting
			 before such paragraph (2) the following new paragraph (1):
					
						(1)an individual seeking such training only
				upon receipt of information from the Assistant Secretary that—
							(A)the individual has
				been checked against the terrorist watchlist to ascertain if the individual is
				a threat to aviation; and
							(B)the Assistant
				Secretary has determined that the individual is a non-threat to aviation;
				and
							;
				and
				(7)in the subsection
			 heading by striking Waiting period.— and inserting
			 Requirements; waiting
			 period.—.
				(b)Conforming
			 amendmentSubparagraph (B) of paragraph (2) of subsection (a) of
			 section 44949, as redesignated by subsection (a), is amended by striking
			 paragraph (1) and inserting subparagraph (A).
			(c)Clerical
			 amendmentThe amendments made
			 by subsection (a) shall apply with respect to an individual seeking flight
			 training on or after the date of the enactment of this Act.
			
